UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant, State of Incorporation or Organization, Address of Principal Executive Offices, Telephone Number, and IRS Employer Identification No. Commission File Number Registrant, State of Incorporation or Organization, Address of Principal Executive Offices, Telephone Number, and IRS Employer Identification No. 1-11299 ENTERGY CORPORATION (a Delaware corporation) 639 Loyola Avenue New Orleans, Louisiana 70113 Telephone (504) 576-4000 72-1229752 1-31508 ENTERGY MISSISSIPPI, INC. (a Mississippi corporation) 308 East Pearl Street Jackson, Mississippi 39201 Telephone (601) 368-5000 64-0205830 1-10764 ENTERGY ARKANSAS, INC. (an Arkansas corporation) 425 West Capitol Avenue Little Rock, Arkansas 72201 Telephone (501) 377-4000 71-0005900 0-05807 ENTERGY NEW ORLEANS, INC. (a Louisiana corporation) 1600 Perdido Street New Orleans, Louisiana 70112 Telephone (504) 670-3700 72-0273040 0-20371 ENTERGY GULF STATES LOUISIANA, L.L.C. (a Louisiana limited liability company) 446 North Boulevard Baton Rouge, Louisiana 70802 Telephone (800) 368-3749 74-0662730 1-34360 ENTERGY TEXAS, INC. (a Texas corporation) 350 Pine Street Beaumont, Texas 77701 Telephone (409) 981-2000 61-1435798 1-32718 ENTERGY LOUISIANA, LLC (a Texas limited liability company) 446 North Boulevard Baton Rouge, Louisiana 70802 Telephone (800) 368-3749 75-3206126 1-09067 SYSTEM ENERGY RESOURCES, INC. (an Arkansas corporation) Echelon One 1340 Echelon Parkway Jackson, Mississippi 39213 Telephone (601) 368-5000 72-0752777 Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrants have submitted electronically and posted on Entergy’s corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer Accelerated filer Non- accelerated filer Smaller reporting company Entergy Corporation Ö Entergy Arkansas, Inc. Ö Entergy Gulf States Louisiana, L.L.C. Ö Entergy Louisiana, LLC Ö Entergy Mississippi, Inc. Ö Entergy New Orleans, Inc. Ö Entergy Texas, Inc. Ö System Energy Resources, Inc. Ö Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Common Stock Outstanding Outstanding at October 31, 2011 Entergy Corporation ($0.01 par value) Entergy Corporation, Entergy Arkansas, Inc., Entergy Gulf States Louisiana, L.L.C., Entergy Louisiana, LLC, Entergy Mississippi, Inc., Entergy New Orleans, Inc., Entergy Texas, Inc., and System Energy Resources, Inc. separately file this combined Quarterly Report on Form 10-Q.Information contained herein relating to any individual company is filed by such company on its own behalf.Each company reports herein only as to itself and makes no other representations whatsoever as to any other company.This combined Quarterly Report on Form 10-Q supplements and updates the Annual Report on Form 10-K for the calendar year ended December 31, 2010 and the Quarterly Reports on Form 10-Q for the quarters ended March 31, 2011 and June 30, 2011, filed by the individual registrants with the SEC, and should be read in conjunction therewith. Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q September 30, 2011 Page Number Forward-looking information iv Definitions vi Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Results of Operations 1 Liquidity and Capital Resources 10 Rate, Cost-recovery, and Other Regulation 15 Market and Credit Risk Sensitive Instruments 16 Nuclear Matters 18 Critical Accounting Estimates 18 New Accounting Pronouncements 18 Consolidated Statements of Income 21 Consolidated Statements of Cash Flows 22 Consolidated Balance Sheets 24 Consolidated Statements of Changes in Equity and Comprehensive Income 26 Selected Operating Results 27 Notes to Financial Statements 28 Part 1. Item 4.Controls and Procedures 73 Entergy Arkansas, Inc. and Subsidiaries Management’s Financial Discussion and Analysis Results of Operations 74 Liquidity and Capital Resources 76 State and Local Rate Regulation 78 Federal Regulation 78 Nuclear Matters 79 Environmental Risks 79 Critical Accounting Estimates 79 Consolidated Income Statements 80 Consolidated Statements of Cash Flows 81 Consolidated Balance Sheets 82 Consolidated Statements of Changes in Common Equity 84 Selected Operating Results 85 Entergy Gulf States Louisiana, L.L.C. Management’s Financial Discussion and Analysis Results of Operations 86 Liquidity and Capital Resources 88 State and Local Rate Regulation 91 Federal Regulation 92 Nuclear Matters 92 Environmental Risks 92 Critical Accounting Estimates 92 Income Statements 93 Statements of Cash Flows 95 Balance Sheets 96 Statements of Changes in Equity and Comprehensive Income 98 Selected Operating Results 99 i Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q September 30, 2011 Page Number Entergy Louisiana, LLC and Subsidiaries Management’s Financial Discussion and Analysis Results of Operations Liquidity and Capital Resources State and Local Rate Regulation Federal Regulation Nuclear Matters Environmental Risks Critical Accounting Estimates Consolidated Income Statements Consolidated Statements of Cash Flows Consolidated Balance Sheets Consolidated Statements of Changes in Equity and Comprehensive Income Selected Operating Results Entergy Mississippi, Inc. Management’s Financial Discussion and Analysis Results of Operations Liquidity and Capital Resources State and Local Rate Regulation Federal Regulation Critical Accounting Estimates Income Statements Statements of Cash Flows Balance Sheets Statements of Changes in Common Equity Selected Operating Results Entergy New Orleans, Inc. Management’s Financial Discussion and Analysis Results of Operations Liquidity and Capital Resources State and Local Rate Regulation Federal Regulation Environmental Risks Critical Accounting Estimates Income Statements Statements of Cash Flows Balance Sheets Statements of Changes in Common Equity Selected Operating Results ii Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q September 30, 2011 Page Number Entergy Texas, Inc. and Subsidiaries Management’s Financial Discussion and Analysis Results of Operations Liquidity and Capital Resources State and Local Rate Regulation Federal Regulation Environmental Risks Critical Accounting Estimates Consolidated Income Statements Consolidated Statements of Cash Flows Consolidated Balance Sheets Consolidated Statements of Changes in Common Equity Selected Operating Results System Energy Resources, Inc. Management’s Financial Discussion and Analysis Results of Operations Liquidity and Capital Resources Nuclear Matters Environmental Risks Critical Accounting Estimates Income Statements Statements of Cash Flows Balance Sheets Statements of Changes in Common Equity Part II.Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 5.Other Information Item 6.Exhibits Signature iii Table of Contents FORWARD-LOOKING INFORMATION In this combined report and from time to time, Entergy Corporation and the Registrant Subsidiaries each makes statements as a registrant concerning its expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Words such as “may,” “will,” “could,” “project,” “believe,” “anticipate,” “intend,” “expect,” “estimate,” “continue,” “potential,” “plan,” “predict,” “forecast,” and other similar words or expressions are intended to identify forward-looking statements but are not the only means to identify these statements.Although each of these registrants believes that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that they will prove correct.Any forward-looking statement is based on information current as of the date of this combined report and speaks only as of the date on which such statement is made.Except to the extent required by the federal securities laws, these registrants undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Forward-looking statements involve a number of risks and uncertainties.There are factors that could cause actual results to differ materially from those expressed or implied in the forward-looking statements, including those factors discussed or incorporated by reference in (a) Item 1A. Risk Factors in the Form 10-K, (b) Management’s Financial Discussion and Analysis in the Form 10-K and in this report, and (c) the following factors (in addition to others described elsewhere in this combined report and in subsequent securities filings): · resolution of pending and future rate cases and negotiations, including various performance-based rate discussions, and other regulatory proceedings, including those related to Entergy’s System Agreement or any successor agreement or arrangement, Entergy’s utility supply plan, recovery of storm costs, and recovery of fuel and purchased power costs · changes in utility regulation, including the beginning or end of retail and wholesale competition, the ability to recover net utility assets and other potential stranded costs, the operations of the independent coordinator of transmission for Entergy’s utility service territory and transition to a successor or alternative arrangement, including possible participation in a regional transmission organization, and the application of more stringent transmission reliability requirements or market power criteria by the FERC · changes in regulation of nuclear generating facilities and nuclear materials and fuel, including possible shutdown of nuclear generating facilities, particularly those owned or operated by the Entergy Wholesale Commodities business, and the effects of new or existing safety concerns regarding nuclear power plants and nuclear fuel · resolution of pending or future applications for license renewals or modifications of nuclear generating facilities · the performance of and deliverability of power from Entergy’s generation resources, including the capacity factors at its nuclear generating facilities · Entergy’s ability to develop and execute on a point of view regarding future prices of electricity, natural gas, and other energy-related commodities · prices for power generated by Entergy’s merchant generating facilities and the ability to hedge, sell power forward or otherwise reduce the market price risk associated with those facilities, including the Entergy Wholesale Commodities nuclear plants · the prices and availability of fuel and power Entergy must purchase for its Utility customers, and Entergy’s ability to meet credit support requirements for fuel and power supply contracts · volatility and changes in markets for electricity, natural gas, uranium, and other energy-related commodities · changes in law resulting from federal or state energy legislation or legislationsubjecting energy derivatives used in hedging and risk management transactions to governmental regulation · changes in environmental, tax, and other laws, including requirements for reduced emissions of sulfur, nitrogen, carbon, mercury, and other substances, and changes in costs of compliance with environmental and other laws and regulations iv Table of Contents FORWARD-LOOKING INFORMATION (Concluded) · uncertainty regarding the establishment of interim or permanent sites for spent nuclear fuel and nuclear waste storage and disposal · variations in weather and the occurrence of hurricanes and other storms and disasters, including uncertainties associated with efforts to remediate the effects of hurricanes and ice storms and the recovery of costs associated with restoration, including accessing funded storm reserves, federal and local cost recovery mechanisms, securitization, and insurance · effects of climate change · Entergy’s ability to manage its capital projects and operation and maintenance costs · Entergy’s ability to purchase and sell assets at attractive prices and on other attractive terms · the economic climate, and particularly economic conditions in Entergy’s Utility service territory and the Northeast United States and events that could influence economic conditions in those areas · the effects of Entergy’s strategies to reduce tax payments · changes in the financial markets, particularly those affecting the availability of capital and Entergy’s ability to refinance existing debt, execute share repurchase programs, and fund investments and acquisitions · actions of rating agencies, including changes in the ratings of debt and preferred stock, changes in general corporate ratings, and changes in the rating agencies’ ratings criteria · changes in inflation and interest rates · the effect of litigation and government investigations or proceedings · advances in technology · the potential effects of threatened or actual terrorism, cyber attacks or data security breaches, and war or a catastrophic event such as a nuclear accident or a natural gas pipeline explosion · Entergy’s ability to attract and retain talented management and directors · changes in accounting standards and corporate governance · declines in the market prices of marketable securities and resulting funding requirements for Entergy’s defined benefit pension and other postretirement benefit plans · changes in decommissioning trust fund values or earnings or in the timing of or cost to decommission nuclear plant sites · factors that could lead to impairment of long-lived assets · the ability to successfully complete merger, acquisition, or divestiture plans, regulatory or other limitations imposed as a result of merger, acquisition, or divestiture, and the success of the business following a merger, acquisition, or divestiture v Table of Contents DEFINITIONS Certain abbreviations or acronyms used in the text and notes are defined below: Abbreviation or Acronym Term AFUDC Allowance for Funds Used During Construction ALJ Administrative Law Judge ANO 1 and 2 Units 1 and 2 of Arkansas Nuclear One (nuclear), owned by Entergy Arkansas APSC Arkansas Public Service Commission ASU Accounting Standards Update issued by the FASB Board Board of Directors of Entergy Corporation bundled energy and capacity contract A contract for the sale of installed capacity and related energy, priced per megawatt-hour sold capacity contract A contract for the sale of the installed capacity product in regional markets managed by ISO New England and the New York Independent System Operator capacity factor Actual plant output divided by maximum potential plant output for the period City Council or Council Council of the City of New Orleans, Louisiana D.C. Circuit U.S. Court of Appeals for the District of Columbia Entergy Entergy Corporation and its direct and indirect subsidiaries Entergy Corporation Entergy Corporation, a Delaware corporation Entergy Gulf States, Inc. Predecessor company for financial reporting purposes to Entergy Gulf States Louisiana that included the assets and business operations of both Entergy Gulf States Louisiana and Entergy Texas Entergy Gulf States Louisiana Entergy Gulf States Louisiana, L.L.C., a company created in connection with the jurisdictional separation of Entergy Gulf States, Inc. and the successor company to Entergy Gulf States, Inc. for financial reporting purposes.The term is also used to refer to the Louisiana jurisdictional business of Entergy Gulf States, Inc., as the context requires. Entergy Texas Entergy Texas, Inc., a company created in connection with the jurisdictional separation of Entergy Gulf States, Inc.The term is also used to refer to the Texas jurisdictional business of Entergy Gulf States, Inc., as the context requires. Entergy Wholesale Commodities (EWC) Entergy’s non-utility business segment primarily comprised of the ownership and operation of six nuclear power plants, the ownership of interests in non-nuclear power plants, and the sale of the electric power produced by those plants to wholesale customers EPA United States Environmental Protection Agency ERCOT Electric Reliability Council of Texas FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission firm LD Transaction that requires receipt or delivery of energy at a specified delivery point (usually at a market hub not associated with a specific asset) or settles financially on notional quantities; if a party fails to deliver or receive energy, the defaulting party must compensate the other party as specified in the contract FitzPatrick James A. FitzPatrick Nuclear Power Plant (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Form 10-K Annual Report on Form 10-K for the calendar year ended December 31, 2010 filed with the SEC by Entergy Corporation and its Registrant Subsidiaries Grand Gulf Unit No. 1 of Grand Gulf Nuclear Station (nuclear), 90% owned or leased by System Energy GWh Gigawatt-hour(s), which equals one million kilowatt-hours Independence Independence Steam Electric Station (coal), owned 16% by Entergy Arkansas, 25% by Entergy Mississippi, and 7% by Entergy Power vi Table of Contents DEFINITIONS (Continued) Abbreviation or Acronym Term Indian Point 2 Unit 2 of Indian Point Energy Center (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Indian Point 3 Unit 3 of Indian Point Energy Center (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment IRS Internal Revenue Service ISO Independent System Operator kW Kilowatt, which equals one thousand watts kWh Kilowatt-hour(s) LPSC Louisiana Public Service Commission MISO Midwest Independent Transmission System Operator, Inc., a regional transmission organization MMBtu One million British Thermal Units MPSC Mississippi Public Service Commission MW Megawatt(s), which equals one thousand kilowatts MWh Megawatt-hour(s) Net MW in operation Installed capacity owned and operated NRC Nuclear Regulatory Commission NYPA New York Power Authority Offsetting positions Transactions for the purchase of energy, generally to offset a firm LD transaction Palisades Palisades Power Plant (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Pilgrim Pilgrim Nuclear Power Station (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment percent of capacity sold forward Percent of planned qualified capacity sold to mitigate price uncertainty under physical or financial transactions percent of planned generation sold forward Percent of planned generation output sold or purchased forward under contracts, forward physical contracts, forward financial contracts or options that mitigate price uncertainty that may or may not require regulatory approval planned net MW in operation Amount of capacity to be available to generate power and/or sell capacity considering uprates planned to be completed during the year PPA Purchased power agreement or power purchase agreement PUCT Public Utility Commission of Texas Registrant Subsidiaries Entergy Arkansas, Inc., Entergy Gulf States Louisiana, L.L.C., Entergy Louisiana, LLC, Entergy Mississippi, Inc., Entergy New Orleans, Inc., Entergy Texas, Inc., and System Energy Resources, Inc. River Bend River Bend Station (nuclear), owned by Entergy Gulf States Louisiana RTO Regional transmission organization SEC Securities and Exchange Commission SPP Southwest Power Pool System Agreement Agreement, effective January 1, 1983, as modified, among the Utility operating companies relating to the sharing of generating capacity and other power resources System Energy System Energy Resources, Inc. TWh Terawatt-hour(s), which equals one billion kilowatt-hours unit-contingent Transaction under which power is supplied from a specific generation asset; if the asset is not operating, the seller is generally not liable to the buyer for any damages vii Table of Contents DEFINITIONS (Concluded) Abbreviation or Acronym Term Unit Power Sales Agreement Agreement, dated as of June 10, 1982, as amended and approved by FERC, among Entergy Arkansas, Entergy Louisiana, Entergy Mississippi, Entergy New Orleans, and System Energy, relating to the sale of capacity and energy from System Energy’s share of Grand Gulf Utility Entergy’s business segment that generates, transmits, distributes, and sells electric power, with a small amount of natural gas distribution Utility operating companies Entergy Arkansas, Entergy Gulf States Louisiana, Entergy Louisiana, Entergy Mississippi, Entergy New Orleans, and Entergy Texas Vermont Yankee Vermont Yankee Nuclear Power Station (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Waterford 3 Unit No. 3 (nuclear) of the Waterford Steam Electric Station, 100% owned or leased by Entergy Louisiana weather-adjusted usage Electric usage excluding the effects of deviations from normal weather viii Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS Entergy operates primarily through its two, reportable, operating segments: Utility and Entergy Wholesale Commodities. · Utility generates, transmits, distributes, and sells electric power in service territories in four states that include portions of Arkansas, Mississippi, Texas, and Louisiana, including the City of New Orleans; and operates a small natural gas distribution business. · The Entergy Wholesale Commodities business segment includes the ownership and operation of six nuclear power plants located in the northern United States and the sale of the electric power produced by those plants to wholesale customers.This business also provides services to other nuclear power plant owners.Entergy Wholesale Commodities also owns interests in non-nuclear power plants that sell the electric power produced by those plants to wholesale customers. In the fourth quarter 2010, Entergy finished integrating its former Non-Utility Nuclear business segment and its non-nuclear wholesale asset business into the new Entergy Wholesale Commodities business in an internal reorganization.The prior period financial information in this Form 10-Q has been restated to reflect the change in reportable segments. Results of Operations Third Quarter 2011 Compared to Third Quarter 2010 Following are income statement variances for Utility, Entergy Wholesale Commodities, Parent & Other, and Entergy comparing the third quarter 2011 to the third quarter 2010 showing how much the line item increased or (decreased) in comparison to the prior period: Utility Entergy Wholesale Commodities Parent & Other (1) Entergy (In Thousands) 3rd Qtr 2010 Consolidated Net Income Net revenue (operating revenue less fuel expense, purchased power, and other regulatory charges/credits) Other operation and maintenance expenses Taxes other than income taxes 14 Depreciation and amortization Other income Interest expense Other expenses - Income taxes (benefit) 3rd Qtr 2011 Consolidated Net Income Parent & Other includes eliminations, which are primarily intersegment activity. 1 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Refer to "ENTERGY CORPORATION AND SUBSIDIARIES - SELECTED OPERATING RESULTS" for further information with respect to operating statistics. Net income for Utility in the third quarter 2011 was significantly affected by a settlement with the IRS related to the mark-to-market income tax treatment of power purchase contracts, which resulted in a reduction in income tax expense.The net income effect was partially offset by a regulatory charge, which reduced net revenue, because a portion of the benefits will be shared with customers.See Note 10 to the financial statements for additional discussion of the settlement and benefit sharing. Net Revenue Utility Following is an analysis of the change in net revenue comparing the third quarter 2011 to the third quarter 2010. Amount (In Millions) 2010 net revenue Mark-to-market tax settlement sharing Volume/weather Retail electric price 5 Other 1 2011 net revenue The mark-to-market tax settlement sharing variance results from a regulatory charge because a portion of the benefits of a settlement with the IRS related to the mark-to-market income tax treatment of power purchase contracts will be shared with customers.See Note 10 to the financial statements for additional discussion of the settlement and benefit sharing. The volume/weather variance is primarily due to milder weather compared to the same period in the prior year.Despite favorable weather in the third quarter 2011, the weather effect declined compared to the even warmer weather experienced in the third quarter 2010.This was offset by an increase of 785 GWh in weather-adjusted usage, primarily in the industrial sector.Entergy’s service territory continues to benefit from expansions as well as competitive industries and facilities located within the region. The retail electric price variance is primarily due to: · rate actions at Entergy Texas, including a base rate increase effective August 2010 and an additional increase beginning May 2011; and · a formula rate plan increase at Entergy Louisiana effective May 2011. These were partially offset by a formula rate plan decrease at Entergy New Orleans effective October 2010.See Note 2 to the financial statements in the Form 10-K and herein for further discussion of these proceedings. 2 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Entergy Wholesale Commodities Following is an analysis of the change in net revenue comparing the third quarter 2011 to the third quarter 2010. Amount (In Millions) 2010 net revenue Realized price changes Harrison County Fuel expenses Volume 41 Other 2011 net revenue As shown in the table above, net revenue for Entergy Wholesale Commodities decreased by $32 million, or 6%, in the third quarter 2011 compared to the third quarter 2010 primarily due to: · lower pricing in its contracts to sell power; · the absence of the Harrison County plant, which was sold in December 2010; and · higher fuel expenses at the nuclear plants. These factors were substantially offset by higher volume resulting from fewer planned and unplanned outage days in 2011 compared to the same period in 2010. Following are key performance measures for Entergy Wholesale Commodities’ nuclear plants for the third quarter 2011 and 2010: Net MW in operation at September 30 Average realized revenue per MWh GWh billed Capacity factor 98% 91% Refueling outage days: FitzPatrick - 18 Overall, including its non-nuclear plants, Entergy Wholesale Commodities billed 11,284 GWh in the third quarter 2011 and 10,736 GWh in the third quarter 2010, with average realized revenue per MWh of $55.87 in the third quarter 2011 and $61.51 in the third quarter 2010. Realized Price per MWh See the Form 10-K for a discussion of Entergy Wholesale Commodities nuclear business’s realized price per MWh, including the factors that influence it and the decrease in the annual average realized price per MWh to $59.16 in 2010 from $61.07 for 2009.Entergy Wholesale Commodities’ nuclear business is almost certain to experience a decrease again in 2011 because, as shown in the contracted sale of energy table "Market and Credit Risk Sensitive Instruments," Entergy Wholesale Commodities has sold forward 94% of its planned nuclear energy output for the remainder of 2011 for an average contracted energy price of $52 per MWh.In addition, Entergy Wholesale Commodities has sold forward 89% of its planned nuclear energy output for 2012 for an average contracted energy price of $49 per MWh. 3 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Other Income Statement Items Utility Other operation and maintenance expenses decreased from $516 million for the third quarter 2010 to $478million for the third quarter 2011 primarily due to: · a decrease of $24 million in compensation and benefits costs primarily resulting from an increase in the accrual for incentive-based compensation in 2010; · the deferral in 2011 of $13.4 million of 2010 Michoud plant maintenance costs pursuant to the settlement of Entergy New Orleans’ 2010 test year formula rate plan filing approved by the City Council in September 2011.See Note 2 to the financial statements for further discussion of the 2010 test year formula rate plan filing and settlement; and · the amortization of $11 million of Entergy Texas rate case expenses in 2010.See Note 2 to the financial statements in the Form 10-K for further discussion of the Entergy Texas rate case settlement. These decreases were partially offset by an increase of $7 million in nuclear expenses primarily due to higher labor costs. Depreciation and amortization expense increased primarily due to an increase in plant in service. Entergy Wholesale Commodities Other operation and maintenance expenses decreased from $299 million for the third quarter 2010 to $229 million for the third quarter 2011 primarily due to: · the write-off of $25 million of capital costs in 2010, primarily for software that would not be utilized, and $11 million of additional costs incurred in 2010 in connection with Entergy's decision to unwind the infrastructure created for the planned spin-off of its non-utility nuclear business; · a decrease in compensation and benefits costs resulting from an increase of $12 million in the accrual for incentive-based compensation in 2010; · the write-off of $10 million of capitalized engineering costs in 2010 associated with a potential uprate project; and · a decrease of $9 million due to the absence of expenses from the Harrison County plant, which was sold in December 2010. Income Taxes The effective income tax rates for the third quarters 2011 and 2010 were (23.2)% and 27.1%, respectively. The difference in the effective income tax rate versus the statutory rate of 35% for the third quarter 2011 is primarily due to a settlement with the IRS related to the mark-to-market income tax treatment of power purchase contracts, which resulted in a reduction in income tax expense of $422 million.See Note 10 to the financial statements herein for further discussion of the settlement.The difference in the effective income tax rate versus the statutory rate of 35% for the third quarter 2010 was primarily due to: · a favorable Tax Court decision holding that the U.K. Windfall Tax can be used as a credit for purposes of computing the U.S. foreign tax credit, which allows Entergy to reverse a previously established partial tax reserve of $43 million, included in Parent and Other, on the issue.See Note 3 to the financial statements in the Form 10-K for further discussion of this tax litigation; · the recognition of a $14 million Louisiana state income tax benefit related to Act 55 storm cost financing; and · the reversal of a reserve of $13 million with respect to restructuring of business operations within the non-utility nuclear business. 4 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Partially offsetting the decreased effective income tax rate were state income taxes and certain book and tax differences for Utility plant items. Nine Months Ended September 30, 2011 Compared to Nine Months Ended September 30, 2010 Following are income statement variances for Utility, Entergy Wholesale Commodities, Parent & Other, and Entergy comparing the nine months ended September 30, 2011 to the nine months ended September 30, 2010 showing how much the line item increased or (decreased) in comparison to the prior period: Utility Entergy Wholesale Commodities Parent & Other (1) Entergy (In Thousands) 2010 Consolidated Net Income Net revenue (operating revenue less fuel expense, purchased power, and other regulatory charges/credits) Other operation and maintenance expenses Taxes other than income taxes Depreciation and amortization Other income Interest expense Other expenses - Income taxes (benefit) 2011 Consolidated Net Income Parent & Other includes eliminations, which are primarily intersegment activity. Refer to “ENTERGY CORPORATION AND SUBSIDIARIES - SELECTED OPERATING RESULTS” for further information with respect to operating statistics. Net income for Utility for the nine months ended September 30, 2011 was significantly affected by a settlement with the IRS related to the mark-to-market income tax treatment of power purchase contracts, which resulted in a reduction in income tax expense.The net income effect was partially offset by a regulatory charge, which reduced net revenue, because a portion of the benefits will be shared with customers.See Note 10 to the financial statements for additional discussion of the settlement and benefit sharing. 5 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Net Revenue Utility Following is an analysis of the change in net revenue comparing the nine months ended September 30, 2011 to the nine months ended September 30, 2010. Amount (In Millions) 2010 net revenue Mark-to-market tax settlement sharing Net wholesale revenue Purchased power capacity Volume/weather 21 Retail electric price 31 Other 3 2011 net revenue The mark-to-market tax settlement sharing variance results from a regulatory charge because a portion of the benefits of a settlement with the IRS related to the mark-to-market income tax treatment of power purchase contracts will be shared with customers.See Note 10 to the financial statements for additional discussion of the settlement and benefit sharing. The net wholesale revenue variance is primarily due to lower margins on co-owner contracts and higher wholesale energy costs. The purchased power capacity variance is primarily due to price increases for ongoing purchased power capacity and additional capacity purchases. The volume/weather variance is primarily due to an increase of 1,986 GWh in weather-adjusted usage across all sectors.Weather-adjusted residential retail sales growth reflected an increase in the number of customers.Industrial sales growth has continued since the beginning of 2010.Entergy’s service territory has benefited from the national manufacturing economy and exports, as well as industrial facility expansions.Increases have been offset to some extent by declines in the paper, wood products, and pipeline segments.The weather effect variance was relatively flat as favorable weather experienced in 2011 was comparable to that experienced in 2010. The retail electric price variance is primarily due to: · a base rate increase at Entergy Arkansas effective July 2010; · rate actions at Entergy Texas, including a base rate increase effective August 2010 and an additional increase beginning May 2011; and · a formula rate plan increase at Entergy Louisiana effective May 2011. These were partially offset by a formula rate plan decrease at Entergy New Orleans effective October 2010.See Note 2 to the financial statements in the Form 10-K and herein for further discussion of these proceedings. 6 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Entergy Wholesale Commodities Following is an analysis of the change in net revenue comparing the nine months ended September 30, 2011 to the nine months ended September 30, 2010. Amount (In Millions) 2010 net revenue Realized price changes Harrison County Fuel expenses Volume 22 Other 2011 net revenue As shown in the table above, net revenue for Entergy Wholesale Commodities decreased by $128 million, or 8%, in the nine months ended September 30, 2011 compared to the nine months ended September 30, 2010 primarily due to: · lower pricing in its contracts to sell power; · the absence of the Harrison County plant, which was sold in December 2010; and · higher fuel expenses at the nuclear plants. These factors were substantially offset by higher volume resulting from fewer planned and unplanned outage days in 2011 compared to the same period in 2010. Following are key performance measures for Entergy Wholesale Commodities’ nuclear plants for the nine months ended September 30, 2011 and 2010: Net MW in operation at September 30 Average realized revenue per MWh GWh billed Capacity factor 93% 92% Refueling outage days: FitzPatrick - 18 Indian Point 2 - 33 Indian Point 3 30 - Pilgrim 25 - Vermont Yankee - 29 Overall, including its non-nuclear plants, Entergy Wholesale Commodities billed 32,455 GWh in the nine months ended September 30, 2011 and 32,362 GWh in the nine months ended September 30, 2010, with average realized revenue per MWh of $55.07 in the nine months ended September 30, 2011 and $59.32 in the nine months ended September 30, 2010.See also the discussion in “Realized Price per MWh” in the Third Quarter 2011 Compared to Third Quarter 2010 section. 7 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Other Income Statement Items Utility Other operation and maintenance expenses decreased from $1,422 million for the nine months ended September 30, 2010 to $1,411million for the nine months ended September 30, 2011 primarily due to: · a decrease of $31 million in compensation and benefits costs primarily resulting from an increase in the accrual for incentive-based compensation in 2010; · the deferral in 2011 of $13.4 million of 2010 Michoud plant maintenance costs pursuant to the settlement of Entergy New Orleans’ 2010 test year formula rate plan filing approved by the City Council in September 2011.See Note 2 to the financial statements for further discussion of the 2010 test year formula rate plan filing and settlement; · a decrease of $15 million in fossil expenses resulting from more outages in the first half of 2010; and · the amortization of $11 million of Entergy Texas rate case expenses in 2010.See Note 2 to the financial statements in the Form 10-K for further discussion of the Entergy Texas rate case settlement. These decreases were partially offset by an increase of $24 million in nuclear expenses primarily due to higher labor and benefits costs, an increase of $8 million in legal expenses primarily resulting from an increase in legal and regulatory activity increasing the use of outside legal services, and several individually insignificant items. Depreciation and amortization expense increased primarily due to an increase in plant in service. Interest expense decreased primarily due to: · the refinancing of long-term debt at lower interest rates by certain of the Utility operating companies; · a revision caused by FERC’s acceptance of a change in the treatment of funds received from independent power producers for transmission interconnection projects; and · interest expense accrued in 2010 related to the expected result of the LPSC Staff audit of Entergy Gulf States Louisiana’s fuel adjustment clause for the period 1995 through 2004. Entergy Wholesale Commodities Other operation and maintenance expenses decreased from $809 million for the nine months ended September 30, 2010 to $669 million for the nine months ended September 30, 2011 primarily due to: · the write-off of $58 million of capital costs in 2010, primarily for software that would not be utilized, and $12 million of additional costs incurred in 2010 in connection with Entergy’s decision to unwind the infrastructure created for the planned spin-off of its non-utility nuclear business; · a decrease of $22 million due to the absence of expenses from the Harrison County plant, which was sold in December 2010; · a decrease in compensation and benefits costs resulting from an increase of $18 million in the accrual for incentive-based compensation in 2010; · the write-off of $10 million of capitalized engineering costs in 2010 associated with a potential uprate project; and · a decrease of $11 million in spending on tritium remediation work. Depreciation and amortization expense increased primarily due to an increase in plant in service. Other income decreased primarily due to a decrease in interest income earned on loans to the parent company, Entergy Corporation, and a decrease of $10 million in realized earnings on decommissioning trust fund investments. 8 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Interest expense decreased primarily due to the write-off of $39 million of debt financing costs in 2010, primarily incurred for a $1.2 billion credit facility that will not be used, in connection with Entergy’s decision to unwind the infrastructure created for the planned spin-off of its non-utility nuclear business. Parent & Other Interest expense increased primarily due to $1 billion of Entergy Corporation notes payable issued in September 2010, with the proceeds used to pay down the borrowings outstanding on Entergy Corporation’s revolving credit facility, which were at a lower interest rate. Income Taxes The effective income tax rates for the nine months ended September 30, 2011 and 2010 were 14.0% and 34.1%, respectively.The difference in the effective income tax rate versus the statutory rate of 35% for the nine months ended September 30, 2011 is primarily due to a settlement with the IRS related to the mark-to-market income tax treatment of power purchase contracts, which resulted in a reduction in income tax expense of $422 million.See Note 10 to the financial statements herein for further discussion of the settlement.The difference in the effective income tax rate versus the statutory rate of 35% for the nine months ended September 30, 2010 was primarily due to: · a favorable Tax Court decision holding that the U.K. Windfall Tax can be used as a credit for purposes of computing the U.S. foreign tax credit, which allows Entergy to reverse a previously established partial tax reserve of $43 million, included in Parent and Other, on the issue.See Note 3 to the financial statements in the Form 10-K for further discussion of this tax litigation; · a $19 million tax benefit recorded in the first quarter 2010 in connection with Entergy’s decision to unwind the infrastructure created for the planned spin-off of its non-utility nuclear business; · the recognition of a $14 million Louisiana state income tax benefit related to Act 55 storm cost financing; and · the reversal of a reserve of $13 million with respect to restructuring of business operations within the non-utility nuclear business. These factors were partially offset by: · a charge of $16 million recorded in first quarter 2010 resulting from a change in tax law associated with the federal healthcare legislation enacted in March 2010.See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS – Critical Accounting Estimates" in the Form 10-K for a discussion of the federal healthcare legislation; · state income taxes; and · certain book and tax differences for Utility plant items. 9 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Liquidity and Capital Resources See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS - Liquidity and Capital Resources" in the Form 10-K for a discussion of Entergy’s capital structure, capital expenditure plans and other uses of capital, and sources of capital.Following are updates to that discussion. Capital Structure Entergy’s capitalization is balanced between equity and debt, as shown in the following table. September 30, December 31, Debt to capital 57.3% 57.3% Effect of excluding the securitization bonds (2.2)% (2.0)% Debt to capital, excluding securitization bonds (1) 55.1% 55.3% Effect of subtracting cash (2.3)% (3.2)% Net debt to net capital, excluding securitization bonds (1) 52.8% 52.1% Calculation excludes the Arkansas, Louisiana, and Texas securitization bonds, which are non-recourse to Entergy Arkansas, Entergy Louisiana, and Entergy Texas, respectively. Net debt consists of debt less cash and cash equivalents.Debt consists of notes payable, capital lease obligations, and long-term debt, including the currently maturing portion.Capital consists of debt, common shareholders’ equity, and subsidiaries’ preferred stock without sinking fund.Net capital consists of capital less cash and cash equivalents.Entergy uses the net debt to net capital ratio and the ratios excluding securitization bonds in analyzing its financial condition and believes they provide useful information to its investors and creditors in evaluating Entergy’s financial condition. As discussed in the Form 10-K, Entergy Corporation has in place a revolving credit facility that expires in August 2012, which Entergy intends to renew before expiration.Because the facility is now within one year of its expiration date, borrowings outstanding on the facility are classified as currently maturing long-term debt on the balance sheet.Entergy Corporation has the ability to issue letters of credit against the total borrowing capacity of the facility.As of September 30, 2011, the capacity and amounts outstanding under the credit facility are: Capacity Borrowings Letters of Credit Capacity Available (In Millions) Entergy Corporation’s credit facility requires it to maintain a consolidated debt ratio of 65% or less of its total capitalization.The calculation of this debt ratiounder Entergy Corporation’s credit facility is different than the calculation of the debt to capitalratioabove.Entergy is currently in compliance with this covenant.If Entergy fails to meet this ratio, or if Entergy Corporation or one of the Utility operating companies (except Entergy New Orleans) defaults on other indebtedness or is in bankruptcy or insolvency proceedings, an acceleration of the facility’s maturity date may occur. See Note 4 to the financial statements herein for additional discussion of the Entergy Corporation credit facility and discussion of the Registrant Subsidiaries’ credit facilities. 10 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Capital Expenditure Plans and Other Uses of Capital See the table and discussion in the Form 10-K under "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS - Liquidity and Capital Resources - Capital Expenditure Plans and Other Uses of Capital," that sets forth the amounts of planned construction and other capital investments by operating segment for 2011 through 2013.Following are updates to the discussion in the Form 10-K. Capital Investment Plan Preliminary Estimate for 2012-2014 Entergy is developing its capital investment plan for 2012 through 2014 and currently anticipates that the Utility will make $6.0 billion in capital investments during that period, including approximately $2.9 billion for maintenance of existing assets, and that Entergy Wholesale Commodities will make $1.1 billion in capital investments during that period, including approximately $0.3 billion for maintenance of existing assets.The remaining $3.1 billion of Utility investments is associated with specific investments such as the Waterford 3 steam generator replacement, the Grand Gulf uprate project, the Ninemile 6 project, the Hot Spring and Hinds purchases, and other investments such as potential opportunities through the Utility’s supply plan initiatives that support its ability to meet load growth.The remaining $0.8 billion of Entergy Wholesale Commodities investments is associated with specific investments such as dry cask storage, nuclear license renewal, component replacement and identified repairs, spending in response to the Indian Point Safety Evaluation, NYPA value sharing, and wedgewire screens at Indian Point. Grand Gulf Uprate As discussed in the Form 10-K, the estimated capital investments for 2011-2013 included $575 million of spending associated with System Energy’s planned approximate 178 MW uprate of the Grand Gulf nuclear plant. After performing more detailed project design, engineering, analysis and major materials purchases, System Energy’s current updated estimate of the total capital investment to be made in the course of the implementation of the Grand Gulf uprate project is approximately $734 million, including SMEPA’s share. As in the original estimate, this estimate includes spending on certain major equipment refurbishment and replacement that would have been required over the normal course of the plant’s life even if the uprate were not done. The purpose of performing this major equipment refurbishment and replacement in connection with the uprate is to avoid additional plant outages and construction costs in the future while improving plant reliability. The investment estimate may be revised in the future as System Energy evaluates the progress of the project. Acadia Unit 2 Purchase Agreement See the Form 10-K for a discussion of the agreement Entergy Louisiana signed to acquire Unit 2 of the Acadia Energy Center, a 580 MW generating unit located near Eunice, La., from Acadia Power Partners, LLC, an independent power producer.Entergy Louisiana acquired the plant on April 29, 2011. Rhode Island State Energy Center Purchase Agreement In October 2011, Entergy signed an agreement with a subsidiary of NextEra Energy Resources to acquire the Rhode Island State Energy Center, a 550 MW natural gas-fired combined cycle generating plant located in Johnston, Rhode Island, for approximately $346 million, subject to closing adjustments.If acquired the plant will become a part of the Entergy Wholesale Commodities business.The Rhode Island State Energy Center is in the process of uprating to 583 MW, which is scheduled for completion in November 2011.The transaction is contingent upon, among other things, obtaining regulatory approval from the FERC and notification pursuant to the Hart-Scott-Rodino antitrust law.Closing is scheduled to occur in late 2011. 11 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Summer 2009 Long-Term Request for Proposal As discussed in the Form 10-K, the construction or purchase of three resources identified in the Summer 2009 Long-Term Request for Proposal were included in the 2011-2013 capital expenditure estimates in the Form 10-K.In addition to the self-build option at Entergy Louisiana’s Ninemile site noted in the Form 10-K, in April 2011 two Entergy Utility operating companies announced that they have signed agreements to acquire the other two resources, the ot Spring Energy Facility and the inds Energy Facility. Ninemile Point Unit 6 Self-Build Project In June 2011, Entergy Louisiana filed with the LPSC an application seeking certification that the public necessity and convenience would be served by Entergy Louisiana’s construction of a combined-cycle gas turbine generating facility (Ninemile 6) at its existing Ninemile Point electric generating station.Ninemile 6 will be a nominally-sized 550 MW unit that is estimated to cost approximately $721 million to construct, excluding interconnection and transmission upgrades.Entergy Gulf States Louisiana joined in the application, seeking certification of its purchase under a life-of-unit power purchase agreement of up to 35% of the capacity and energy generated by Ninemile 6.The Ninemile 6 capacity and energy is proposed to be allocated 55% to Entergy Louisiana, 25% to Entergy Gulf States Louisiana, and 20% to Entergy New Orleans.Entergy New Orleans filed a request with the City Council to approve its purchase under a life-of-unit power purchase agreement of this capacity and energy.The City Council has approved a procedural schedule that leads to a decision in the first quarter 2012.If the City Council does not approve this power purchase agreement in a timely manner, then an allocation of 65% to Entergy Louisiana and 35% to Entergy Gulf States Louisiana is proposed.If approvals are obtained from the LPSC and other permitting agencies, Ninemile6 construction is expected to begin in 2012, and the unit is expected to commence commercial operation by mid-2015.The ALJ has established a schedule for the LPSC proceeding that includes February 27 - March 7, 2012, hearing dates. Hot Spring Energy Facility Purchase Agreement In April 2011, Entergy Arkansas announced that it has signed an asset purchase agreement to acquire the Hot Spring Energy Facility, a 620 MW natural gas-fired combined-cycle turbine plant located in Hot Spring County, Arkansas, from a subsidiary of KGen Power Corporation.The purchase price is expected to be approximately $253 million.Entergy Arkansas also expects to invest in various plant upgrades at the facility after closing and expects the total cost of the acquisition to be approximately $277 million.A new transmission service request has been submitted to determine if investments for supplemental upgrades in the Entergy transmission system are needed to make the Hot Spring Energy Facility deliverable to Entergy Arkansas for the period after Entergy Arkansas exits the System Agreement.The initial results of the service request are expected in January 2012; accordingly there are still uncertainties that must be resolved.The purchase is contingent upon, among other things, obtaining necessary approvals, including full cost recovery, from various federal and state regulatory and permitting agencies.These include regulatory approvals from the APSC and FERC, as well as clearance under the Hart-Scott-Rodino anti-trust law.Closing is expected to occur in mid-2012.In July 2011, Entergy Arkansas filed its application with the APSC requesting approval of the acquisition and full cost recovery.The APSC has established a procedural schedule that includes a January 24, 2012 evidentiary hearing. Hinds Energy Facility Purchase Agreement In April 2011, Entergy Mississippi announced that it has signed an asset purchase agreement to acquire the Hinds Energy Facility, a 450 MW natural gas-fired combined-cycle turbine plant located in Jackson, Mississippi, from a subsidiary of KGen Power Corporation.The purchase price is expected to be approximately $206 million.Entergy Mississippi also expects to invest in various plant upgrades at the facility after closing and expects the total cost of the acquisition to be approximately $246 million.A new transmission service request has been submitted to determine if investments for supplemental upgrades in the Entergy transmission system are needed to make the Hinds Energy Facility deliverable to Entergy Mississippi for the period after Entergy Mississippi exits the System Agreement.The initial results of the service request are expected in January 2012; accordingly there are still uncertainties that must be resolved. The purchase is contingent upon, among other things, obtaining necessary approvals, including full cost recovery, from various federal and state 12 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis regulatory and permitting agencies.These include regulatory approvals from the MPSC and FERC, as well as clearance under the Hart-Scott-Rodino anti-trust law.Closing is expected to occur in mid-2012.In July 2011, Entergy Mississippi filed with the MPSC requesting approval of the acquisition and full cost recovery. Waterford 3 Steam Generator Replacement Project See the Form 10-K for a discussion of the Waterford 3 Steam Generator Replacement project.With regard to the delay in the delivery of the steam generators, Entergy Louisiana worked with the manufacturer to fully develop and evaluate repair options, and expects the replacement steam generators to be delivered in time for the Fall 2012 refueling outage.Extensive inspections of the existing steam generators at Waterford 3 in cooperation with the manufacturer were completed in April 2011.The review of data obtained during these inspections supports the conclusion that Waterford 3 can operate safely for another full cycle before the replacement of the existing steam generators.Entergy Louisiana has formally reported its findings to the NRC.At this time, a requirement to perform a mid-cycle outage for further inspections in order to allow the plant to continue operation until its Fall 2012 refueling outage is not anticipated.Entergy Louisiana currently expects the cost of the project, including carrying costs, to increase to approximately $687 million if the replacement occurs during the Fall 2012 refueling outage. Entergy Louisiana’s existing formula rate plan provides for rate treatment of the Waterford 3 project costs, including in-service rate recovery without regulatory lag and treatment outside of the formula rate plan earnings sharing formula; however, these provisions contemplated the project being placed in service during the term of the current formula rate plan and will not apply at the time of the expected in-service date in the Fall 2012.Through a motion filed in September 2011, Entergy Louisiana has sought to re-establish comparable rate recovery provisions for the project through renewal or extension of the current formula rate plan provisions.The LPSC is scheduled to review this motion at its November 2011 meeting.As set forth in the motion, if Entergy Louisiana cannot establish comparable rate relief through the extension of the current formula rate plan provisions, it will be necessary to seek such relief through a base rate filing. Dividends and Stock Repurchases Declarations of dividends on Entergy’s common stock are made at the discretion of the Board.Among other things, the Board evaluates the level of Entergy’s common stock dividends based upon Entergy’s earnings, financial strength, and future investment opportunities.At its January, April, July, and October 2011 meetings, the Board declared dividends of $0.83 per share, which is the same quarterly dividend per share that Entergy has paid since second quarter 2010. Cash Flow Activity As shown in Entergy’s Consolidated Statements of Cash Flows, cash flows for the nine months ended September 30, 2011 and 2010 were as follows: (In Millions) Cash and cash equivalents at beginning of period Cash flow provided by (used in): Operating activities Investing activities Financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at end of period 13 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Operating Activities Entergy's cash flow provided by operating activities decreased by $1,035 million for the nine months ended September 30, 2011 compared to the nine months ended September 30, 2010 primarily due to the receipt in July 2010 of $703 million from the Louisiana Utilities Restoration Corporation as a result of the Louisiana Act 55 storm cost financings for Hurricane Gustav and Hurricane Ike.The Act 55 storm cost financings are discussed in Note 2 to the financial statements in the Form 10-K.An increase of $131 million in pension contributions and the decrease in Entergy Wholesale Commodities net revenue that is discussed above also contributed to the decrease in operating cash flow.See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS – Critical Accounting Estimates" in the Form 10-K and Note 6 to the financial statements herein for a discussion of qualified pension and other postretirement benefits funding. Investing Activities Net cash used in investing activities increased by $401 million for the nine months ended September 30, 2011 compared to the nine months ended September 30, 2010 primarily due to: · the purchase of the Acadia Power Plant by Entergy Louisiana for approximately $300 million in April 2011; · the investment in 2010 of a total of $290 million in Entergy Gulf States Louisiana's and Entergy Louisiana's storm reserve escrow accounts as a result of their Act 55 storm cost financings, which are discussed in Note 2 to the financial statements in the Form 10-K; · an increase in nuclear fuel purchases, as more plants were preparing for refueling outages in 2011 than in 2010; · a change in collateral deposit activity, reflected in the “Decrease (increase) in other investments” line on the Consolidated Statements of Cash Flows, as Entergy received $114 million in net deposits from Entergy Wholesale Commodities’ counterparties during 2010 and returned net deposits of $58 million in 2011.Entergy Wholesale Commodities’ forward sales contracts are discussed in the Market and Credit Risk Sensitive Instruments section below; and · an increase in construction expenditures, primarily in the Utility business.Entergy’s construction spending plans for 2011 through 2013 are discussed in the Form 10-K.April 2011 storms that caused damage to transmission and distribution lines, equipment, poles, and other facilities, primarily in Arkansas, also contributed to the increase.The capital cost of repairing that damage was approximately $55 million. Financing Activities Net cash used in financing activities decreased by $907 million for the nine months ended September 30, 2011 compared to the nine months ended September 30, 2010 primarily due to the following: · Entergy repurchased $235 million of its common stock in the nine months ended September 30, 2011 and repurchased $666 million of its common stock in the nine months ended September 30, 2010.Entergy’s share repurchase programs are discussed in the Form 10-K. · Long-term debt activity provided approximately $588 million of cash in 2011 compared to $158 million of cash in 2010.For details of Entergy's long-term debt activity in 2011 see Note 4 to the financial statements herein. 14 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Rate, Cost-recovery, and Other Regulation See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS - Rate, Cost-recovery, and Other Regulation" in the Form 10-K for discussions of rate regulation, federal regulation, and related regulatory proceedings. State and Local Rate Regulation and Fuel-Cost Recovery See Note 2 to the financial statements herein for updates to the discussion in the Form 10-K regarding these proceedings. Federal Regulation See the Form 10-K for a discussion of federal regulatory proceedings.Following are updates to that discussion. System Agreement and Independent Coordinator of Transmission (ICT) As discussed in the Form 10-K, in November 2010 the FERC issued an order accepting the Utility operating companies’ proposal to extend the ICT arrangement with SPP by an additional term of two years, providing time for analysis of longer term structures.In addition, in December 2010 the FERC issued an order that granted the Entergy Regional State Committee (E-RSC) additional authority over transmission upgrades and cost allocation.The E-RSC, comprised of one representative from each of the Utility operating company retail regulators, was formed in 2009 to consider several of the issues related to the Entergy transmission system.The Utility operating companies expect that the E-RSC will review the cost-benefit analysis, discussed below, that the Utility operating companies submitted in May 2011 to each of their respective retail regulators comparing the ICT arrangement to joining the SPP RTO or the Midwest Independent Transmission System Operator (MISO). Also as discussed in the Form 10-K, in February 2010 the APSC issued a show cause order opening an inquiry to conduct an investigation regarding the prudence of Entergy Arkansas’s entering a successor pooling agreement with the other Entergy Utility operating companies, as opposed to becoming a standalone entity upon exit from the System Agreement in December 2013, and whether Entergy Arkansas, as a standalone utility, should join the SPP RTO.The APSC subsequently added evaluation of Entergy Arkansas joining MISO on a standalone basis as an alternative to be considered.In August 2010, the APSC directed Entergy Arkansas and all parties to compare five strategic options at the same time as follows: (1) Entergy Arkansas Self-Provide; (2) Entergy Arkansas with 3rd party coordination agreements; (3) Successor Arrangements; (4) Entergy Arkansas as a standalone member of SPP RTO; and (5) Entergy Arkansas as a standalone member of MISO. On April 25, 2011, Entergy announced that each of the Utility operating companies propose joining MISO, which is expected to provide long-term benefits for the customers of each of the Utility operating companies.MISO is a regional transmission organization that operates in 12 U.S. states (Illinois, Indiana, Iowa, Kentucky, Michigan, Minnesota, Missouri, Montana, North Dakota, Ohio, South Dakota, and Wisconsin) and also in Canada.The Utility operating companies provided analysis in May 2011 to their retail regulators supporting this decision.The APSC received additional information from Entergy, MISO, and other parties and held an evidentiary hearing in September 2011.The APSC issued an order in the proceeding in October 2011 finding that it is prudent for Entergy Arkansas to join an RTO but deferred a decision on Entergy Arkansas’s plan to join MISO until Entergy Arkansas files an application to transfer control of its transmission assets to MISO.Entergy Arkansas plans to file that application by November 28, 2011, which is the deadline set in the APSC order. Entergy’s May 2011 filings estimate that the transition and implementation costs of joining MISO could be up to $105 million if all of the Utility operating companies join MISO, most of which will be spent in late 2012 and 2013.Maintaining the viability of the alternatives of Entergy Arkansas joining MISO alone or standing alone within an ICT arrangement is expected to result in an additional cost of approximately $35 million, for a total cost of up to $140 million.This amount could increase with extended litigation in various 15 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis regulatory proceedings.It is expected that costs will be incurred to obtain regulatory approvals, to revise or implement commercial and legal agreements, to integrate transmission and generation facilities, to develop back-office accounting and settlement systems, and to build out communications infrastructure.The Utility operating companies also expect to make filings later in 2011 with their retail regulators regarding the transfer of control of their transmission assets to MISO.As discussed below, Entergy Louisiana and Entergy Gulf States Louisiana made their filing on October 31, 2011.The target implementation date for joining MISO is December 2013. On Oct. 31, 2011, Entergy Louisiana and Entergy Gulf States Louisiana filed with the LPSC a joint application seeking to join MISO and transfer control of the companies’ transmission assets to MISO. The joint application to join MISO seeks a finding from the LPSC that membership in MISO is in the public interest.As MISO members, Entergy Louisiana and Entergy Gulf States Louisiana will retain ownership of their generation and transmission facilities, along with responsibility for maintaining these facilities.Once Entergy Louisiana and Entergy Gulf States Louisiana are fully integrated as members, however, MISO will assume control of transmission planning, the commitment and dispatch of generation that is bid into MISO’s markets, and congestion management. As part of the joint application, Entergy Louisiana and Entergy Gulf States Louisiana also requested an accounting order authorizing them to defer costs associated with integrating into MISO.Entergy Louisiana expects to incur costs up to $26 million in order to complete the transition activities and Entergy Gulf States Louisiana expects to incur up to $19 million. Of these expected costs, Entergy Louisiana expects to request deferral of the expected expense portion of $19 million and Entergy Gulf States Louisiana expects to request deferral of the expected expense portion of $14 million as regulatory assets. In June 2011, MISO filed with the FERC a request for a transitional waiver of provisions of its open access transmission, energy, and operating reserve markets tariff regarding allocation of transmission network upgrade costs, in order to establish a transition for the integration of the Utility operating companies.Several parties intervened in the proceeding, including Entergy, the APSC, the LPSC, and the City Council, and some of the parties also filed comments or protests.In September 2011 the FERC issued an order denying on procedural grounds MISO’s request, further advising MISO that submitting modified tariff sheets is the appropriate method for implementing the transition that MISO seeks for the Utility operating companies.The FERC did not address the merits of any transition arrangements that may be appropriate to integrate the Utility operating companies into MISO.MISO announced that it intends to “work with its stakeholders to quickly craft the appropriate changes to its tariff that will accomplish the same objectives sought in the waiver.” Market and Credit Risk Sensitive Instruments Commodity Price Risk Power Generation As discussed more fully in the Form 10-K, the sale of electricity from the power generation plants owned by Entergy Wholesale Commodities, unless otherwise contracted, is subject to the fluctuation of market power prices.In addition to selling the power produced by its plants, Entergy Wholesale Commodities sells unforced capacity to load-serving distribution companies in order for those companies to meet requirements placed on them by the ISO in their area.Following is an updated summary of the amount of Entergy Wholesale Commodities nuclear power plants’ planned energy output and installed capacity that is sold forward under physical or financial contracts (2011 represents the remainder of the year): 16 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Energy Percent of planned generation sold forward: Unit-contingent 80% 61% 38% 14% 12% 12% Unit-contingent with guarantee of availability (1) 14% 14% 16% 13% 13% 13% Firm LD 3% 24% 24% 8% -% -% Offsetting positions (3)% (10)% -% -% -% -% Total energy sold forward 94% 89% 78% 35% 25% 25% Planned generation (TWh) (2) (3) 10 41 40 41 41 40 Average revenue under contract per MWh (4) (5) $45-51 $49-55 $49-57 $50-59 Capacity Percent of capacity sold forward: Bundled capacity and energy contracts 26% 18% 16% 16% 16% 16% Capacity contracts 45% 32% 26% 25% 11% 0% Total capacity sold forward 71% 50% 42% 41% 27% 16% Planned net MW in operation (3) Average revenue under contract per kW per month (applies to capacity contracts only) (4) (5) $- Blended Capacity and Energy Recap (based on revenues) % of planned generation and capacity sold forward 95% 89% 76% 37% 26% 25% Blended revenue under contract per MWh A sale of power on a unit-contingent basis coupled with a guarantee of availability provides for the payment to the power purchaser of contract damages, if incurred, in the event the seller fails to deliver power as a result of the failure of the specified generation unit to generate power at or above a specified availability threshold.All of Entergy’s outstanding guarantees of availability provide for dollar limits on Entergy’s maximum liability under such guarantees. Amount of output expected to be generated by Entergy Wholesale Commodities nuclear units considering plant operating characteristics, outage schedules, and expected market conditions which impact dispatch. Assumes NRC license renewal for plants whose current licenses expire within five years and the continued operation of all six plants.NRC license renewal applications are in process for three units, as follows (with current license expirations in parentheses): Pilgrim (June 2012), Indian Point 2 (September 2013), and Indian Point 3 (December 2015).See also Note 11 to the financial statements for a discussion regarding the continued operation of Vermont Yankee. The Vermont Yankee acquisition included a 10-year PPA under which the former owners will buy most of the power produced by the plant through March 21, 2012.The PPA includes an adjustment clause under which the prices specified in the PPA will be adjusted downward monthly, beginning in November 2005, if power market prices drop below PPA prices, which has not happened thus far. Revenue on a per unit basis at which generation output, capacity, or a combination of both is expected to be sold to third parties (including offsetting positions), given existing contract or option exercise prices based on expected dispatch or capacity, excluding the revenue associated with the amortization of the below-market PPA for Palisades.Revenue may fluctuate due to factors including positive or negative basis differentials, option premiums and market prices at time of option expiration, costs to convert firm LD to unit-contingent, and other risk management costs.Also, average revenue under contract excludes payments owed under the value sharing agreement with NYPA. 17 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Entergy estimates that a $10 per MWh change in the annual average energy price in the markets in which the Entergy Wholesale Commodities nuclear business sells power, based on September 30, 2011 market conditions, planned generation volume, and hedged position, would have a corresponding effect on pre-tax net income of $6million in 2011. Some of the agreements to sell the power produced by Entergy Wholesale Commodities’ nuclear power plants contain provisions that require an Entergy subsidiary to provide collateral to secure its obligations under the agreements.The Entergy subsidiary is required to provide collateral based upon the difference between the current market and contracted power prices in the regions where Entergy Wholesale Commodities sells power.The primary form of collateral to satisfy these requirements is an Entergy Corporation guaranty. Cash and letters of credit are also acceptable forms of collateral. At September 30, 2011, based on power prices at that time, Entergy had liquidity exposure of $55 million under the guarantees in place supporting Entergy Nuclear Power Marketing (a subsidiary in the Entergy Wholesale Commodities segment) transactions, $20 million of guarantees that support letters of credit, and $6 million of posted cash collateral to the ISOs. As of September 30, 2011, the credit exposure associated with Entergy Wholesale Commodities assurance requirements would increase by $134 million for a $1 per MMBtu increase in gas prices in both the short-and long-term markets.In the event of a decrease in Entergy Corporation’s credit rating to below investment grade, based on power prices as of September 30, 2011, Entergy would have been required to provide approximately $47 million of additional cash or letters of credit under some of the agreements. As of September 30, 2011, the counterparties or their guarantors for 99.9% of the planned energy output under contract for Entergy Wholesale Commodities through 2016 have public investment grade credit ratings and 0.1% is with load-serving entities without public credit ratings. Nuclear Matters After the nuclear incident in Japan resulting from the March 2011 earthquake and tsunami, the NRC established a task force to conduct a review of processes and regulations relating to nuclear facilities in the United States. The task force issued a near term (90-day) report in July 2011 that has made recommendations, which are currently being evaluated by the NRC. The lessons learned from the events in Japan and the NRC recommendations may affect future operations of U.S. nuclear facilities, including Entergy's, and could, among other things, result in increased costs and capital requirements associated with operating Entergy's nuclear plants. Critical Accounting Estimates See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS - Critical Accounting Estimates" in the Form 10-K for a discussion of the estimates and judgments necessary in Entergy’s accounting for nuclear decommissioning costs, unbilled revenue, impairment of long-lived assets and trust fund investments, qualified pension and other postretirement benefits, and other contingencies.Following is an update to that discussion.For updates of the impairment of long-lived assets discussion regarding Vermont Yankee see Note 11 to the financial statements herein. Nuclear Decommissioning Costs In the first quarter 2011, System Energy recorded a revision to its estimated decommissioning cost liability for Grand Gulf as a result of a revised decommissioning cost study. The revised estimate resulted in a $38.9 million reduction in its decommissioning liability, along with a corresponding reduction in the related regulatory asset. New Accounting Pronouncements The accounting standard-setting process, including projects between the FASB and the International Accounting Standards Board (IASB) to converge U.S. GAAP and International Financial Reporting Standards, is ongoing and the FASB and the IASB are each currently working on several projects that have not yet resulted in final pronouncements.Final pronouncements that result from these projects could have a material effect on Entergy’s future net income or financial position. 18 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis In May 2011 the FASB issued ASU No. 2011-4, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” which states that the ASU explains how to measure fair value.The ASU states that:1) the amendments in the ASU result in common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards; 2) consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements; 3) for many of the requirements, the FASB does not intend for the ASU to result in a change in the application of the requirements of current U.S. GAAP; 4) some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements; and 5) other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.ASU No. 2011-4 is effective for Entergy for the first quarter 2012.Entergy does not expect ASUNo. 2011-4 to affect materially its results of operations, financial position, or cash flows. In June 2011 the FASB issued ASU No. 2011-5, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.”The amendments require that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.ASU No. 2011-5 is effective for Entergy for the first quarter 2012.ASUNo. 2011-5 will have no effect on Entergy’s results of operations, financial position, or cash flows. In September 2011 the FASB issued ASU No. 2011-8, “Intangibles – Goodwill and Other (Topic 350): Testing Goodwill for Impairment.”The amendments permit an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform a quantitative goodwill impairment assessment.ASU No. 2011-8 is effective for Entergy for the first quarter 2012.ASUNo. 2011-8 will have no effect on Entergy’s results of operations, financial position, or cash flows. 19 Table of Contents (Page left blank intentionally) 20 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) Three Months Ended Nine Months Ended (In Thousands, Except Share Data) OPERATING REVENUES Electric $ Natural gas Competitive businesses TOTAL OPERATING EXPENSES Operating and Maintenance: Fuel, fuel-related expenses, and gas purchased for resale Purchased power Nuclear refueling outage expenses Other operation and maintenance Decommissioning Taxes other than income taxes Depreciation and amortization Other regulatory charges (credits) - net ) TOTAL OPERATING INCOME OTHER INCOME Allowance for equity funds used during construction Interest and investment income Miscellaneous - net ) TOTAL INTEREST EXPENSE Interest expense Allowance for borrowed funds used during construction ) TOTAL INCOME BEFORE INCOME TAXES Income taxes (benefit) ) CONSOLIDATED NET INCOME Preferred dividend requirements of subsidiaries NET INCOME ATTRIBUTABLE TO ENTERGY CORPORATION $ Earnings per average common share: Basic $ Diluted $ Dividends declared per common share $ Basic average number of common shares outstanding Diluted average number of common shares outstanding See Notes to Financial Statements. 21 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2011 and 2010 (Unaudited) (In Thousands) OPERATING ACTIVITIES Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash flow provided by operating activities: Depreciation, amortization, and decommissioning, including nuclear fuel amortization Deferred income taxes, investment tax credits, and non-current taxes accrued ) Changes in assets and liabilities: Receivables ) ) Fuel inventory Accounts payable ) Prepaid taxes and taxes accrued Interest accrued ) ) Deferred fuel ) ) Other working capital accounts ) ) Provisions for estimated losses ) Other regulatory assets Pension and other postretirement liabilities ) ) Other assets and liabilities Net cash flow provided by operating activities INVESTING ACTIVITIES Construction/capital expenditures ) ) Allowance for equity funds used during construction Nuclear fuel purchases ) ) Payment for purchase of plant ) - Proceeds from sale of assets and businesses Insurance proceeds received for property damages - Changes in securitization account ) ) NYPA value sharing payment ) ) Payments to storm reserve escrow account ) ) Receipts from storm reserve escrow account - Decrease (increase) in other investments ) Proceeds from nuclear decommissioning trust fund sales Investment in nuclear decommissioning trust funds ) ) Net cash flow used in investing activities ) ) See Notes to Financial Statements. 22 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2011 and 2010 (Unaudited) (In Thousands) FINANCING ACTIVITIES Proceeds from the issuance of: Long-term debt Common stock and treasury stock Retirement of long-term debt ) ) Repurchase of common stock ) ) Changes in credit borrowings - net ) Dividends paid: Common stock ) ) Preferred stock ) ) Net cash flow used in financing activities ) ) Effect of exchange rates on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid/(received) during the period for: Interest - net of amount capitalized $ $ Income taxes $ ) $ See Notes to Financial Statements. 23 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2011 and December 31, 2010 (Unaudited) (In Thousands) CURRENT ASSETS Cash and cash equivalents: Cash $ $ Temporary cash investments Total cash and cash equivalents Securitization recovery trust account Accounts receivable: Customer Allowance for doubtful accounts ) ) Other Accrued unbilled revenues Total accounts receivable Deferred fuel costs Accumulated deferred income taxes Fuel inventory - at average cost Materials and supplies - at average cost Deferred nuclear refueling outage costs System agreement cost equalization Prepaid taxes Prepayments and other TOTAL OTHER PROPERTY AND INVESTMENTS Investment in affiliates - at equity Decommissioning trust funds Non-utility property - at cost (less accumulated depreciation) Other TOTAL PROPERTY, PLANT AND EQUIPMENT Electric Property under capital lease Natural gas Construction work in progress Nuclear fuel TOTAL PROPERTY, PLANT AND EQUIPMENT Less - accumulated depreciation and amortization PROPERTY, PLANT AND EQUIPMENT - NET DEFERRED DEBITS AND OTHER ASSETS Regulatory assets: Regulatory asset for income taxes - net Other regulatory assets (includes securitization property of $1,029,433 as of September 30, 2011 and $882,346 as of December 31, 2010) Deferred fuel costs Goodwill Accumulated deferred income taxes Other TOTAL TOTAL ASSETS $ $ See Notes to Financial Statements. 24 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS LIABILITIES AND EQUITY September 30, 2011 and December 31, 2010 (Unaudited) (In Thousands) CURRENT LIABILITIES Currently maturing long-term debt $ $ Notes payable Accounts payable Customer deposits Accumulated deferred income taxes Interest accrued Deferred fuel costs Obligations under capital leases Pension and other postretirement liabilities System agreement cost equalization Other TOTAL NON-CURRENT LIABILITIES Accumulated deferred income taxes and taxes accrued Accumulated deferred investment tax credits Obligations under capital leases Other regulatory liabilities Decommissioning and asset retirement cost liabilities Accumulated provisions Pension and other postretirement liabilities Long-term debt (includes securitization bonds of $1,086,277 as of September 30, 2011 and $931,131 as of December 31, 2010) Other TOTAL Commitments and Contingencies Subsidiaries' preferred stock without sinking fund EQUITY Common Shareholders' Equity: Common stock, $.01 par value, authorized 500,000,000 shares; issued 254,752,788 shares in 2011 and in 2010 Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Less - treasury stock, at cost (78,677,119 shares in 2011 and 76,006,920 shares in 2010) Total common shareholders' equity Subsidiaries' preferred stock without sinking fund TOTAL TOTAL LIABILITIES AND EQUITY $ $ See Notes to Financial Statements. 25 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY AND COMPREHENSIVE INCOME For the Nine Months Ended September 30, 2011 and 2010 (Unaudited) (In Thousands) Common Shareholders' Equity Subsidiaries' Preferred Stock Common Stock Treasury Stock Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance at December 31, 2009 $ $ $ )
